Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This action is in response to the amendment entered on May 13, 2021.
Reasons for Allowance
Claims 1-18, and 25-43 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Dessert et al. (USPG 2013/0181,045 A1) and 
Bercaw (USPG 2012/0233,004 A1) which teach using a bar code to make a purchase using a mobile app but not using the bar code to determine transaction type and customize the rest of the interaction based on that determination.
Regarding claims 1, 12, 25, 33, and 39
Dessert and Bercaw taken individually or in combination with other prior art of record fails to teach or render obvious using a bar code to make a purchase using a mobile app but not using the bar code to determine transaction type and customize the rest of the interaction based on that determination.
Regarding all other claims:
	Since claims 2-11, 13-18, 26-32, 34-38, and 40-43 are dependent upon claims 1, 12, 25, 33, or 39 respectively, these claims are also found allowable.
Regarding all allowed claims:

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

/SCOTT S TROTTER/           Primary Examiner, Art Unit 3696